UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03061) Exact name of registrant as specified in charter:	Putnam Global Natural Resources Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 5/31/13 (Unaudited) COMMON STOCKS (97.2%) (a) Shares Value Chemicals (24.1%) Akzo Nobel NV (Netherlands) 39,874 $2,545,782 Albemarle Corp. 47,600 3,185,392 Arkema (France) 23,830 2,421,988 Axiall Corp. 33,700 1,454,155 Celanese Corp. Ser. A 43,600 2,151,660 Dow Chemical Co. (The) 155,700 5,365,422 Eastman Chemical Co. 93,800 6,727,336 HB Fuller Co. 65,500 2,722,835 Huntsman Corp. 288,400 5,609,380 Intrepid Potash, Inc. 108,600 2,039,508 LyondellBasell Industries NV Class A 124,717 8,312,388 Methanex Corp. (Canada) 37,500 1,657,500 Monsanto Co. 93,969 9,457,040 Nitto Denko Corp. (Japan) 60,700 3,624,002 Solvay SA (Belgium) 31,219 4,459,525 Tronox, Ltd. Class A 248,555 5,736,649 Zeon Corp. (Japan) 184,000 1,826,212 Construction materials (3.2%) CEMEX SAB de CV ADR (Mexico) 61,900 711,850 HeidelbergCement AG (Germany) 40,037 3,038,353 Holcim, Ltd. (Switzerland) 51,368 3,986,729 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 549,000 1,327,808 Containers and packaging (2.7%) MeadWestvaco Corp. 121,600 4,256,000 Sealed Air Corp. 149,500 3,590,990 Energy equipment and services (7.3%) Cameron International Corp. (NON) 22,000 1,339,140 Halliburton Co. 188,100 7,871,985 McDermott International, Inc. (NON) 240,200 2,293,910 Nabors Industries, Ltd. 215,200 3,445,352 Petrofac, Ltd. (United Kingdom) 189,210 3,868,703 Weatherford International, Ltd. (NON) 162,100 2,186,729 Metals and mining (6.1%) Allegheny Technologies, Inc. 76,900 2,120,133 Argonaut Gold, Inc. (NON) 121,500 922,310 AuRico Gold, Inc. (Canada) 243,409 1,237,295 Centerra Gold, Inc. (Canada) 186,800 688,282 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 80,700 2,505,735 Glencore International PLC (United Kingdom) 1,044,339 5,091,675 Goldcorp, Inc. (Canada) 43,300 1,285,113 IAMGOLD Corp. (Canada) 144,400 762,432 ThyssenKrupp AG (Germany) (NON) 137,781 2,763,752 Oil, gas, and consumable fuels (49.6%) Anadarko Petroleum Corp. 75,300 6,586,491 BG Group PLC (United Kingdom) 472,492 8,599,286 Cabot Oil & Gas Corp. 85,000 5,980,600 Cairn Energy PLC (United Kingdom) 1,006,162 4,132,357 Canadian Natural Resources, Ltd. (Canada) 194,500 5,797,010 Chevron Corp. 46,600 5,720,150 Cobalt International Energy, Inc. (NON) 98,279 2,549,357 Energen Corp. 51,900 2,812,461 ENI SpA (Italy) 453,265 10,249,439 EXCO Resources, Inc. 343,000 2,788,590 Exxon Mobil Corp. 112,538 10,181,313 Genel Energy PLC (Jersey) (NON) 334,867 4,781,625 Gulfport Energy Corp. (NON) 88,000 4,196,720 HRT Participacoes em Petroleo SA (Brazil) (NON) 918,289 1,007,554 Kodiak Oil & Gas Corp. (NON) 249,600 2,191,488 Marathon Oil Corp. 307,700 10,581,803 Noble Energy, Inc. 90,000 5,188,500 QEP Resources, Inc. 170,800 4,843,888 Royal Dutch Shell PLC Class A (United Kingdom) 754,714 25,064,078 Southwestern Energy Co. (NON) 208,400 7,854,596 Suncor Energy, Inc. (Canada) 374,800 11,369,626 Paper and forest products (2.2%) International Paper Co. 136,200 6,285,630 Semiconductors and semiconductor equipment (1.5%) Sumco Corp. (Japan) 349,200 4,204,194 Trading companies and distributors (0.5%) Mitsubishi Corp. (Japan) 83,700 1,457,297 Total common stocks (cost $268,847,555) SHORT-TERM INVESTMENTS (2.8%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 $20,000 $19,995 U.S. Treasury Bills with an effective yield of 0.14%, February 6, 2014 (SEGSF) 250,000 249,845 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, April 3, 2014 (SEGSF) 1,475,000 1,473,631 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEGSF) 504,000 503,777 U.S. Treasury Bills with an effective yield of 0.12%, March 6, 2014 (SEGSF) 9,000 8,993 U.S. Treasury Bills with an effective yield of 0.10%, May 1, 2014 (SEGSF) 130,000 129,850 Putnam Short Term Investment Fund 0.01% (AFF) 5,182,284 5,182,284 SSgA Prime Money Market Fund 0.03% (P) 420,000 420,000 Total short-term investments (cost $7,988,169) TOTAL INVESTMENTS Total investments (cost $276,835,724) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $139,291,705) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 7/17/13 $2,476,680 $2,678,606 $201,926 British Pound Buy 6/19/13 634,436 625,899 8,537 Euro Buy 6/19/13 528,909 528,376 533 Barclays Bank PLC Australian Dollar Buy 7/17/13 5,546,913 6,004,273 (457,360) British Pound Sell 6/19/13 5,763,556 5,693,775 (69,781) Euro Buy 6/19/13 3,740,322 3,742,304 (1,982) Japanese Yen Sell 8/22/13 4,775,759 4,839,345 63,586 Swiss Franc Buy 6/19/13 2,406,954 2,439,130 (32,176) Citibank, N.A. Australian Dollar Buy 7/17/13 1,048,663 1,088,596 (39,933) British Pound Buy 6/19/13 1,814,281 1,792,184 22,097 Danish Krone Buy 6/19/13 547,102 548,165 (1,063) Euro Buy 6/19/13 2,650,137 2,605,176 44,961 Japanese Yen Sell 8/22/13 1,740,127 1,797,450 57,323 Credit Suisse International Australian Dollar Buy 7/17/13 999,431 1,081,879 (82,448) British Pound Sell 6/19/13 1,101,756 1,112,142 10,386 Canadian Dollar Buy 7/17/13 2,030,888 2,064,023 (33,135) Euro Sell 6/19/13 1,330,008 1,330,651 643 Japanese Yen Buy 8/22/13 13,862,908 14,320,312 (457,404) Norwegian Krone Buy 6/19/13 1,475,946 1,492,053 (16,107) Swiss Franc Buy 6/19/13 699,087 708,475 (9,388) Deutsche Bank AG Australian Dollar Sell 7/17/13 1,714,918 1,856,337 141,419 Canadian Dollar Buy 7/17/13 1,578,787 1,606,877 (28,090) Euro Sell 6/19/13 4,583,665 4,582,791 (874) Swedish Krona Buy 6/19/13 723,350 740,242 (16,892) Goldman Sachs International Australian Dollar Buy 7/17/13 1,699,366 1,839,520 (140,154) HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 10,185,608 11,018,184 (832,576) British Pound Sell 6/19/13 2,005,402 1,980,488 (24,914) Euro Buy 6/19/13 535,409 534,539 870 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 2,072,996 2,243,530 (170,534) British Pound Buy 6/19/13 2,588,640 2,488,438 100,202 Canadian Dollar Buy 7/17/13 1,633,228 1,652,323 (19,095) Euro Sell 6/19/13 8,327,886 8,332,332 4,446 Japanese Yen Sell 8/22/13 2,233,870 2,307,529 73,659 Norwegian Krone Buy 6/19/13 2,522,219 2,555,547 (33,328) Swiss Franc Buy 6/19/13 1,883,162 1,908,320 (25,158) State Street Bank and Trust Co. Australian Dollar Sell 7/17/13 1,383,746 1,486,543 102,797 Euro Buy 6/19/13 6,569,448 6,575,776 (6,328) Israeli Shekel Buy 7/17/13 189,499 191,583 (2,084) Japanese Yen Sell 8/22/13 1,329,226 1,310,015 (19,211) UBS AG Australian Dollar Buy 7/17/13 1,460,457 1,580,982 (120,525) British Pound Sell 6/19/13 179,878 164,301 (15,577) Canadian Dollar Buy 7/17/13 1,332,984 1,376,599 (43,615) Euro Buy 6/19/13 6,447,262 6,453,115 (5,853) Swiss Franc Sell 6/19/13 2,893,197 2,858,212 (34,985) WestPac Banking Corp. Australian Dollar Sell 7/17/13 1,238,340 1,340,439 102,099 British Pound Sell 6/19/13 2,938,978 2,903,007 (35,971) Canadian Dollar Buy 7/17/13 1,318,916 1,342,474 (23,558) Euro Buy 6/19/13 4,833,756 4,837,954 (4,198) Japanese Yen Sell 8/22/13 4,579,835 4,730,894 151,059 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $287,059,567. (b) The aggregate identified cost on a tax basis is $277,107,155, resulting in gross unrealized appreciation and depreciation of $24,506,299 and $14,609,976, respectively, or net unrealized appreciation of $9,896,323. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $6,486,362 $47,373,434 $53,859,796 $1,549 $— Putnam Short Term Investment Fund * — 46,066,956 40,884,672 695 5,182,284 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $2,067,093 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 57.9% United Kingdom 16.3 Canada 7.9 Japan 3.9 Italy 3.6 Germany 2.0 Jersey 1.7 Belgium 1.6 Switzerland 1.4 Indonesia 1.3 Netherlands 0.9 France 0.8 Other 0.7 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,372,303 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,078,380. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Energy $106,787,263 $56,695,488 $— Industrials — 1,457,297 — Information technology — 4,204,194 — Materials 78,785,035 31,085,826 — Total common stocks — Short-term investments 5,602,284 2,386,091 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,717,754) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $1,086,543 $2,804,297 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $167,000,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
